DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/09/2021. The amendments filed on 03/09/2021 have been entered. Accordingly Claims 1-10 and 12-19 are pending. Claims 18-19 are new. The previous rejections of claims 1-10 and 12-17 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Millett et. al. (U.S. 20140180032, June 26, 2014)(hereinafter, “Millett”), Sverdlik et. al. (U.S. 20140012133, January 4, 2014)(hereinafter, “Sverdlik”) and Bengi et. al. (U.S. 20150223744, August 13, 2015)hereinafter, “Bengi”).
1, Millett teaches: An apparatus for pulse wave velocity (PWV) determination in a vessel (Fig. 1), the apparatus comprising: an intravascular device configured to be positioned within the vessel (Fig. 1, element 108, device, [0034]), 
the intravascular device including: a flexible elongate member having a proximal portion and a distal portion (Fig. 2, element 202, flexible elongate member, [0047]); 
a first imaging element coupled to the distal portion of the flexible elongate member (Fig. 2, element 212, sensor disposed at distal end, [0048]); 
and a second imaging element coupled to the distal portion of the flexible elongate member at a position spaced from the first imaging element by a first distance along a length of the flexible elongate member (Fig. 2, element 210, sensor [0048]), 
wherein the first imaging element is configured to monitor a measurement value within the vessel at a first location, and wherein the second imaging element is configured to monitor the measurement value within the vessel at a second location spaced from the first location (“…the elongate member 202 includes one or more sensors (e.g., sensor 212) disposed at the distal end. In various embodiments, sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor…” [0048]); 
and a processing system in communication with the intravascular device (Fig. 1, element 101, imaging system, [0035], Fig. 2, element 218, processing system, [0052]),
the processing system configured to: receive a first data associated with the monitoring of the measurement value of the vessel at the first location within the vessel by the first imaging element, receive a second data associated with the monitoring of the measurement value of the  In particular, the IVUS PIM 112 and the OCT PIM 114 are operable to receive medical sensing data collected from the patient 106 by the IVUS catheter 108 and OCT catheter 110, respectively, and are operable to transmit the received data to the imaging system 101 in the control room 104.” [0035]; “…the medical sensing system 200 leverages the ability of the processing system 218 to support an increased number of sensors. In some such embodiments, this allows operators to locate vascular abnormalities or other structures that are not visible using external imaging. In one such embodiment, a series of measurements is taken along the length of the elongate member 202 in order to detect the structure of interest without necessarily relocating the elongate member 202. This may take the form of a virtual pullback. Once the structure of interest is located, detailed measurements may be taken of the surrounding area. In this way, the system 200 provides detailed analysis of the surrounding vasculature without a physical pullback and/or without exchanging devices.” [0053]); 
and determine a velocity of fluid within the vessel based on the received first and second data (“The catheter lab and control room may be used to perform on a patient any number of medical sensing procedures such as angiography, intravascular ultrasound (IVUS), photoacoustic IVUS, forward looking IVUS (FL-IVUS), virtual histology (VH), intravascular photoacoustic (IVPA) imaging, pressure determination, optical pressure determination, a fractional flow reserve (FFR) determination, a coronary flow reserve (CFR) determination, optical coherence tomography (OCT), computed tomography, intracardiac echocardiography (ICE), forward-looking ICE (FLICE), intravascular palpography, transesophageal ultrasound, or any other medical sensing modalities known in the art. Further, the catheter lab and control room may be used to perform one or more treatment or therapy procedures on a patient such as radiofrequency ablation (RFA), cryotherapy, atherectomy or any other medical treatment procedure known in the art. For example, in catheter lab 102 a patient 106 may be undergoing a multi-modality procedure either as a single procedure or multiple procedures.” [0033]; “…the instruments may each collect one of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal, and/or other imaging techniques), temperature, and/or combinations thereof. In some embodiments, device 108 and 110 collect medical sensing data in different versions of similar modalities. For example, in one such embodiment, device 108 collects pressure data, and device 110 collects FFR (a pressure-based measurement) data.” [0034]),
wherein the vessel is a renal artery (“…device 108 collects 20 MHz IVUS data, and device 110 collects 40 MHz IVUS data. Accordingly, the devices 108 and 110 may be any form of device, instrument, or probe sized and shaped to be positioned within a vessel, attached to an exterior of the patient, or scanned across a patient at a distance.” [0034]; “With reference now to FIG. 1C, another application of the medical system 100 includes a renal catheterization procedure. In a renal catheterization procedure, the sensing catheter 170 is passed into a blood vessel of the kidneys 172 via the aorta. This may involve first advancing a guide wire and/or guide catheter and using the guide device(s) to control the advance of the sensing catheter 170. In the illustrated embodiment, the distal tip of the sensing catheter 170 is advanced until it is located in the right renal artery 174. Then, the sensing catheter 170 is activated and signals are passed between the catheter 170 and components of the system 100 such as the PIM 112 and/or the imaging system 101 of FIG. 1A. In the example of an IVUS sensing catheter 170, the signals contain echo data transmitted from the catheter 170 to the imaging system 101 by way of the IVUS PIM 112.” [0045]).
Millett does not explicitly state pulse wave velocity.
Millett does not teach: determine, based on the pulse wave velocity, a predicted therapeutic result of a future renal denervation therapy on the vessel, wherein the vessel is a renal artery; and output, to a display in communication with the processing system, a graphical representation of the predicted therapeutic result.
Sverdlik in the field of systems and methods for renal denervation treatment teaches methods for denervation treatment and assessment as shown in Fig. 6 flow chart, [0059-0063]; a method for  “…measuring neural activity, conductivity and/or continuity before and/or during and/or after a denervation treatment, for example to determine the effectiveness of the treatment.” [0087]; “…the console performs analysis and/or contains a user interface and/or displays measurements and/or communicates with additional devices and/or initiates triggering, such as neural stimulation.” [0091]; and methods for measuring renal artery stiffness using pulse wave velocity measurement methods using ultrasound [0104][0108].
Sverdlik is silent with regards to determining based on the pulse wave velocity a predicted therapeutic result of a future renal denervation therapy on the vessel.
Bengi in the field of renal denervation damage determination methods teaches a method which defines a damage characteristic value of a kidney “…to estimate the chances of success of a renal denervation treatment. The invention is based on the knowledge that a kidney having function values that lie within a "normal range" does not conduct any pathological signals to the brain and that the cause of a pathological increase in blood pressure does not lie with the long-term regulation by the kidney, but is determined by other factors. In this case a renal denervation would not lead to medical success. In the case of a kidney having function values that lie outside of the "normal range", however, it is to be assumed that the heretofore described spurious signals do occur, i.e. that the pathological increase in blood pressure arises from spurious signals of the kidney. A renal denervation would be indicated in this case and should be performed. The probability that a renal denervation would be successful is to be estimated as significantly higher than in the first case.” [0066]. 
Since Milllett has the system capabilities and renal denervation prediction is known in the art as seen from the combination of references Sverdlik and Bengi, it would, therefore, be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Millett a determination, based on the pulse wave velocity, a predicted therapeutic result of a future renal denervation therapy on the vessel, wherein the vessel is a renal artery and output, to a display in communication with the processing system, a graphical representation of the predicted therapeutic result as taught in the combination of references Sverdlik and Bengi. This would enable “a damage characteristic value of a kidney to be determined.” (Bengi, [0005]) and allow measuring of renal artery stiffness (Sverdlik, [0005][0104]). 
Regarding Claim 2, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the measurement value comprises at least one of: a diameter of the vessel, a change in the diameter of the vessel, a distance to a wall of the vessel, or a change in the distance to the wall of the vessel.
Sverdlik in the field of systems and methods for renal denervation treatment teaches: “…the method comprises measuring physiological changes related to mechanical properties of the artery, such as blood flow rate, blood pressure, blood flow velocity, arterial diameter and/or artery wall movement.” [0023].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Millett the measurement value comprises a diameter of the vessel as taught in Sverdlik to measure “…physiological changes over time at one or more selected locations along the renal artery.” [0023].
Regarding Claim 4, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the processing system is further configured to: classify a patient as corresponding to a group of a plurality of groups based on the predicted therapeutic result and output, to the display, a graphical representation of the group.
Sverdlik in the field of systems and methods for renal denervation treatment teaches: “…by analyzing the measurement results, the effectiveness of the denervation treatment is assessed (705). In some embodiments, analyzing comprises comparing measurements taken before and/or during and/or after a denervation treatment, for example changes to arterial diameter may be analyzed to detect a widening or a narrowing of the artery at one or more locations along the artery. In some embodiments, analyzing comprises combining two or more measured parameters, such as the blood flow rate and the arterial diameter at a specific location, to determine the effectiveness of the treatment. Optionally, combining results may point to a possible synergy between two or more parameters. Optionally, combining results may reduce systemic errors.” [0073].
Bengi in the field of renal denervation damage determination methods teaches a method which defines a damage characteristic value of a kidney “…to estimate the chances of success of a renal denervation treatment. The invention is based on the knowledge that a kidney having function values that lie within a "normal range" does not conduct any pathological signals to the brain and that the cause of a pathological increase in blood pressure does not lie with the long-term regulation by the kidney, but is determined by other factors. In this case a renal denervation would not lead to medical success. In the case of a kidney having function values that lie outside of the "normal range", however, it is to be assumed that the heretofore described spurious signals do occur, i.e. that the pathological increase in blood pressure arises from spurious signals of the kidney. A renal denervation would be indicated in this case and should be performed. The probability that a renal denervation would be successful is to be estimated as significantly higher than in the first case.” [0066]. 
Since Milllett has the system capabilities and renal denervation prediction is known in the art as seen from the combination of references Sverdlik and Bengi, it would, therefore, be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing system in Millett to classify a patient as corresponding to a group of a plurality of groups based on the predicted therapeutic result and output, to the display, a graphical representation of the group as taught in the combination of references Sverdlik and Bengi. This would enable “a damage characteristic value of a kidney to be determined.” (Bengi, [0005]) and “…determine the effectiveness of the treatment.” (Sverdilk, [0073]).
 Regarding Claim 9, A method of determining pulse wave velocity (PWV) in a vessel, comprising: monitoring a measurement value of the vessel at a first location of the vessel by a first imaging element; 
monitoring a measurement value of the vessel at a second location of the vessel by a second imaging element, wherein the second location is spaced from the first location along a length of the vessel by a first distance (“…the elongate member 202 includes one or more sensors (e.g., sensor 212) disposed at the distal end. In various embodiments, sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor…” [0048]); 
receiving a first data associated with the monitoring of the measurement value of the vessel at the first location by the first imaging element; receiving second data associated with the monitoring of the measurement value of the vessel at the second location by the second imaging element ((“an IVUS patient interface module (PIM) 112 and an OCT PIM 114, respectively, couple the IVUS catheter 108 and OCT catheter 110 to the imaging system 101. In particular, the IVUS PIM 112 and the OCT PIM 114 are operable to receive medical sensing data collected from the patient 106 by the IVUS catheter 108 and OCT catheter 110, respectively, and are operable to transmit the received data to the imaging system 101 in the control room 104.” [0035]; “…the medical sensing system 200 leverages the ability of the processing system 218 to support an increased number of sensors. In some such embodiments, this allows operators to locate vascular abnormalities or other structures that are not visible using external imaging. In one such embodiment, a series of measurements is taken along the length of the elongate member 202 in order to detect the structure of interest without necessarily relocating the elongate member 202. This may take the form of a virtual pullback. Once the structure of interest is located, detailed measurements may be taken of the surrounding area. In this way, the system 200 provides detailed analysis of the surrounding vasculature without a physical pullback and/or without exchanging devices.” [0053]); 
and determine a velocity of fluid within the vessel based on the received first and second data (“The catheter lab and control room may be used to perform on a patient any number of medical sensing procedures such as angiography, intravascular ultrasound (IVUS), photoacoustic IVUS, forward looking IVUS (FL-IVUS), virtual histology (VH), intravascular photoacoustic (IVPA) imaging, pressure determination, optical pressure determination, a fractional flow reserve (FFR) determination, a coronary flow reserve (CFR) determination, optical coherence tomography (OCT), computed tomography, intracardiac echocardiography (ICE), forward-looking ICE (FLICE), intravascular palpography, transesophageal ultrasound, or any other medical sensing modalities known in the art. Further, the catheter lab and control room may be used to perform one or more treatment or therapy procedures on a patient such as radiofrequency ablation (RFA), cryotherapy, atherectomy or any other medical treatment procedure known in the art. For example, in catheter lab 102 a patient 106 may be undergoing a multi-modality procedure either as a single procedure or multiple procedures.” [0033]; “…the instruments may each collect one of pressure, flow (velocity), images (including images obtained using ultrasound (e.g., IVUS), OCT, thermal, and/or other imaging techniques), temperature, and/or combinations thereof. In some embodiments, device 108 and 110 collect medical sensing data in different versions of similar modalities. For example, in one such embodiment, device 108 collects pressure data, and device 110 collects FFR (a pressure-based measurement) data.” [0034]),
wherein the vessel is a renal artery (“…device 108 collects 20 MHz IVUS data, and device 110 collects 40 MHz IVUS data. Accordingly, the devices 108 and 110 may be any form of device, instrument, or probe sized and shaped to be positioned within a vessel, attached to an exterior of the patient, or scanned across a patient at a distance.” [0034]; “With reference now to FIG. 1C, another application of the medical system 100 includes a renal catheterization procedure. In a renal catheterization procedure, the sensing catheter 170 is passed into a blood vessel of the kidneys 172 via the aorta. This may involve first advancing a guide wire and/or guide catheter and using the guide device(s) to control the advance of the sensing catheter 170. In the illustrated embodiment, the distal tip of the sensing catheter 170 is advanced until it is located in the right renal artery 174. Then, the sensing catheter 170 is activated and signals are passed between the catheter 170 and components of the system 100 such as the PIM 112 and/or the imaging system 101 of FIG. 1A. In the example of an IVUS sensing catheter 170, the signals contain echo data transmitted from the catheter 170 to the imaging system 101 by way of the IVUS PIM 112.” [0045]).
Millett does not explicitly state pulse wave velocity.
Millett does not teach: determine, based on the pulse wave velocity, a predicted therapeutic result of a future renal denervation therapy on the vessel, wherein the vessel is a renal artery; and output, to a display in communication with the processing system, a graphical representation of the predicted therapeutic result.
Sverdlik in the field of systems and methods for renal denervation treatment teaches methods for denervation treatment and assessment as shown in Fig. 6 flow chart, [0059-0063]; a method for  “…measuring neural activity, conductivity and/or continuity before and/or during and/or after a denervation treatment, for example to determine the effectiveness of the treatment.” [0087]; “…the console performs analysis and/or contains a user interface and/or displays measurements and/or communicates with additional devices and/or initiates triggering, such as neural stimulation.” [0091]; and methods for measuring renal artery stiffness using pulse wave velocity measurement methods using ultrasound [0104][0108].
Sverdlik is silent with regards to determining based on the pulse wave velocity a predicted therapeutic result of a future renal denervation therapy on the vessel.
Bengi in the field of renal denervation damage determination methods teaches a method which defines a damage characteristic value of a kidney “…to estimate the chances of success of a renal denervation treatment. The invention is based on the knowledge that a kidney having function values that lie within a "normal range" does not conduct any pathological signals to the brain and that the cause of a pathological increase in blood pressure does not lie with the long-term regulation by the kidney, but is determined by other factors. In this case a renal denervation would not lead to medical success. In the case of a kidney having function values that lie outside of the "normal range", however, it is to be assumed that the heretofore described spurious signals do occur, i.e. that the pathological increase in blood pressure arises from spurious signals of the kidney. A renal denervation would be indicated in this case and should be performed. The probability that a renal denervation would be successful is to be estimated as significantly higher than in the first case.” [0066]. 
Since Milllett has the system capabilities and renal denervation prediction is known in the art as seen from the combination of references Sverdlik and Bengi, it would, therefore, be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Millett a determination, based on the pulse wave velocity, a predicted therapeutic result of a future renal denervation therapy on the vessel, wherein the vessel is a renal artery and output, to a display in communication with the processing system, a graphical representation of the predicted therapeutic result as taught in the combination of references Sverdlik and Bengi. This would enable “a damage characteristic value of a kidney to be determined.” (Bengi, [0005]) and allow measuring of renal artery stiffness (Sverdlik, [0005][0104]). 
Examiner notes, Claim 9 is the intended usage of claim 1.
             Regarding Claim 10, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the measurement value comprises at least one of: a diameter of the vessel, a change in the diameter of the vessel, a distance to a wall of the vessel, or a change in the distance to the wall of the vessel.
Sverdlik in the field of systems and methods for renal denervation treatment teaches: “…the method comprises measuring physiological changes related to mechanical properties of the artery, such as blood flow rate, blood pressure, blood flow velocity, arterial diameter and/or artery wall movement.” [0023].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Millett the measurement value comprises a diameter of the vessel as taught in Sverdlik to measure “…physiological changes over time at one or more selected locations along the renal artery.” [0023].
Regarding Claim 12, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: further comprising: classifying a patient as corresponding to a group of a plurality of groups based on the predicted therapeutic result and output, to the display, a graphical representation of the group.
Sverdlik in the field of systems and methods for renal denervation treatment teaches: “…by analyzing the measurement results, the effectiveness of the denervation treatment is assessed (705). In some embodiments, analyzing comprises comparing measurements taken before and/or during and/or after a denervation treatment, for example changes to arterial diameter may be analyzed to detect a widening or a narrowing of the artery at one or more locations along the artery. In some embodiments, analyzing comprises combining two or more measured parameters, such as the blood flow rate and the arterial diameter at a specific location, to determine the effectiveness of the treatment. Optionally, combining results may point to a possible synergy between two or more parameters. Optionally, combining results may reduce systemic errors.” [0073].
Bengi in the field of renal denervation damage determination methods teaches a method which defines a damage characteristic value of a kidney “…to estimate the chances of success of a renal denervation treatment. The invention is based on the knowledge that a kidney having function values that lie within a "normal range" does not conduct any pathological signals to the brain and that the cause of a pathological increase in blood pressure does not lie with the long-term regulation by the kidney, but is determined by other factors. In this case a renal denervation would not lead to medical success. In the case of a kidney having function values that lie outside of the "normal range", however, it is to be assumed that the heretofore described spurious signals do occur, i.e. that the pathological increase in blood pressure arises from spurious signals of the kidney. A renal denervation would be indicated in this case and should be performed. The probability that a renal denervation would be successful is to be estimated as significantly higher than in the first case.” [0066]. 
Since Milllett has the system capabilities and renal denervation prediction is known in the art as seen from the combination of references Sverdlik and Bengi, it would, therefore, be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing system in Millett to classify a patient as corresponding to a group of a plurality of groups based on the predicted therapeutic result and output, to the display, a graphical representation of the group as taught in the combination of references Sverdlik and Bengi. This would enable “a damage characteristic value of a kidney to be determined.” (Bengi, [0005] and “…determine the effectiveness of the treatment.” (Sverdilk, [0073]).
          Regarding Claim 17, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett further teaches: wherein the monitoring the measurement value of the vessel at the first location and the monitoring the measurement value of the vessel at the second location are performed using intravascular imaging (“FIGS. 1A, 1B, and 1C are schematic drawings depicting a medical system including an invasive intravascular system in various applications according to some embodiments of the present disclosure. In general, the medical system 100 may be a single modality medical system or a multi-modality medical system.” [0031]; “…the elongate member 202 includes one or more sensors (e.g., sensor 212) disposed at the distal end. In various embodiments, sensors 204, 206, 208, 210, and 212 correspond to sensing modalities such as flow, optical flow, IVUS, photoacoustic IVUS, FL-IVUS, pressure, optical pressure, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, OCT, transesophageal echocardiography, image-guided therapy, other suitable modalities, and/or combinations thereof. In an exemplary embodiment, sensors 204 and 208 are IVUS ultrasound transceivers, sensors 206 and 210 are fluid flow sensors, and sensor 212 is a pressure sensor…” [0048]).
Regarding claim 18, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the predicted therapeutic result comprise a predicted level of benefit of the future renal denervation therapy on the vessel, and wherein the graphical representation of the predicted therapeutic result comprises at least one of a textual indication, a numerical score, or a color coding indicative of the predicted level of benefit.
Bengi in the field of renal denervation damage determination methods teaches a method which defines a damage characteristic value of a kidney “…to estimate the chances of success of a renal denervation treatment. The invention is based on the knowledge that a kidney having function values that lie within a "normal range" does not conduct any pathological signals to the brain and that the cause of a pathological increase in blood pressure does not lie with the long-term regulation by the kidney, but is determined by other factors. In this case a renal denervation would not lead to medical success. In the case of a kidney having function values that lie outside of the "normal range", however, it is to be assumed that the heretofore described spurious signals do occur, i.e. that the pathological increase in blood pressure arises from spurious signals of the kidney. A renal denervation would be indicated in this case and should be performed. The probability that a renal denervation would be successful is to be estimated as significantly higher than in the first case.” [0066]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the therapeutic results in the combination of Milllett, Sverdlik and Bengi  to predict level of benefit of the future renal denervation therapy on the vessel, and wherein the graphical representation of the predicted therapeutic result comprises at least one of a textual indication, a numerical score, or a color coding indicative of the predicted level of benefit as taught in Bengi to enable “…a damage characteristic value of a kidney to be determined.” (Bengi, [0005]). 
Regarding Claim 19, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett further teaches: wherein a sampling frequency of the first imaging element and the second imaging element is in one of the following ranges: from 40kHz to 60kHz and from 10 kHz to 80 kHz (“…device 108 collects 20 MHz IVUS data, and device 110 collects 40 MHz IVUS data. Accordingly, the devices 108 and 110 may be any form of device, instrument, or probe sized and shaped to be positioned within a vessel, attached to an exterior of the patient, or scanned across a patient at a distance.” [0034]; “With reference now to FIG. 1C, another application of the medical system 100 includes a renal catheterization procedure. In a renal catheterization procedure, the sensing catheter 170 is passed into a blood vessel of the kidneys 172 via the aorta. This may involve first advancing a guide wire and/or guide catheter and using the guide device(s) to control the advance of the sensing catheter 170. In the illustrated embodiment, the distal tip of the sensing catheter 170 is advanced until it is located in the right renal artery 174. Then, the sensing catheter 170 is activated and signals are passed between the catheter 170 and components of the system 100 such as the PIM 112 and/or the imaging system 101 of FIG. 1A. In the example of an IVUS sensing catheter 170, the signals contain echo data transmitted from the catheter 170 to the imaging system 101 by way of the IVUS PIM 112.” [0045]).

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Millett, Sverdlik, Bengi and Sathyanarayana (U.S. 20100113949, May 6, 2010)(hereinafter, “Sathyanarayana”).
Regarding Claim 5, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the pulse wave velocity is determined as D1/t , where D1 is the first distance and At is a difference in an amount of time between a pulse wave At reaching the first location and the pulse wave reaching the second location.
Sathyanarayana in the field of systems and methods of measuring pulse waves using an intravascular device, teaches the pulse wave velocity equation as seen in Eq. 1 [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Millett and Sverdlik to determine the pulse wave velocity based on the equation that relies on relationship between distance and time as taught in Sathyanarayana to be “…used as a direct indicator of vessel pathology or to highlight the vessel for further study or investigation. Also, the pulse wave velocity can serve as an independent component in the space of all features used in tissue characterization. The pulse wave velocity can also be used to determine the value of Young's modulus for region 220” (Sathyanarayana, [0034]).
Regarding Claim 6, the combination of references Millett, Sverdlik, Bengi and Sathyanarayana substantially teach the claim limitations as noted above.
Millett further teaches: Wherein the first data comprises a first identifiable feature associated with the pulse wave and the second data comprises a second identifiable feature associated with the pulse wave, wherein the first identifiable feature and the second identifiable feature are utilized to determine the amount of time between the pulse wave reaching the first and second locations (“Sensors 404, 406, and 408 are connected to a fiber core 410 that optically couples the sensors to a PIM (not shown). In some embodiments, the optical fiber core 410 is configured for spatial multiplexing of sensor data. Spatial multiplexing divides a common conduit such as a fiber core 410 into physical regions, where each physical region of the conduit is reserved for a particular device. In one such embodiment, the fiber core 410 comprises multiple strands of optical fibers, and each strand or strand group is exclusively coupled to a single sensor. Spatial multiplexing allows the PIM to address individual sensors by transmitting and receiving data using the corresponding strand or strand group…sensor data is wavelength division multiplexed. Wavelength division optical multiplexing assigns each data channel a unique portion of the spectrum. Sufficient spacing is allocated between channels to reduce crosstalk and to allow for manufacturing variability. The data channels can then be transmitted concurrently over a common conduit, such as fiber core 410, without interference. In such embodiments, optical filters or gratings are located along the length of the fiber core 410 and are tuned to demultiplex the appropriate signals and direct them towards the corresponding sensor.” [0059-0060]).
Regarding Claim 7, the combination of references Millett, Sverdlik, Bengi and Sathyanarayana substantially teach the claim limitations as noted above.
Millett does not explicitly state: wherein the first identifiable feature is at least one of: a maximum diameter, a minimum diameter, or a slope associated with the first data and the second identifiable feature is at least one of: a maximum diameter, a minimum diameter or a slope associated with the second data.
Sathyanarayana in the field of systems and methods of measuring pulse waves using an intravascular device, teaches the identifiable feature is a slope from Eq. 1 [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Millett, Sverdlik, Bengi and Sathyanarayana to have the identifiable features be a slope as taught in Sathyanarayana to be “…used as a direct indicator of vessel pathology or to highlight the vessel for further study or investigation. Also, the pulse wave velocity can serve as an independent component in the space of all features used in tissue characterization. The pulse wave velocity can also be used to determine the value of Young's modulus for region 220” (Sathyanarayana, [0034]).
            Regarding Claim 13, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the pulse wave velocity is determined as D, , where Di is the first distance and At is an amount of time between a pulse wave reaching the first location and the pulse wave reaching the second location.
Sathyanarayana in the field of systems and methods of measuring pulse waves using an intravascular device, teaches the pulse wave velocity equation as seen in Eq. 1 [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Millett, Sverdlik and Bengi to determine the pulse wave velocity based on the equation that relies on relationship between distance and time as taught in Sathyanarayana to be “…used as a direct indicator of vessel pathology or to highlight the vessel for further study or investigation. Also, the pulse wave velocity can serve as an independent component in the space of all features used in tissue characterization. The pulse wave velocity can also be used to determine the value of Young's modulus for region 220” (Sathyanarayana, [0034]).
Millett does not explicitly state: wherein the first identifiable feature is at least one of: a maximum diameter, a minimum diameter, or a slope associated with the first data and the second identifiable feature is at least one of: a maximum diameter, a minimum diameter or a slope associated with the second data.
Regarding Claim 14, the combination of references Millett, Sverdlik, Bengi and Sathyanarayana substantially teach the claim limitations as noted above.
Millett further teaches: Wherein the first data comprises a first identifiable feature associated with the pulse wave and the second data comprises a second identifiable feature associated with the pulse wave, wherein the first identifiable feature and the second identifiable feature are utilized to determine the amount of time between the pulse wave reaching the first and second locations (“Sensors 404, 406, and 408 are connected to a fiber core 410 that optically couples the sensors to a PIM (not shown). In some embodiments, the optical fiber core 410 is configured for spatial multiplexing of sensor data. Spatial multiplexing divides a common conduit such as a fiber core 410 into physical regions, where each physical region of the conduit is reserved for a particular device. In one such embodiment, the fiber core 410 comprises multiple strands of optical fibers, and each strand or strand group is exclusively coupled to a single sensor. Spatial multiplexing allows the PIM to address individual sensors by transmitting and receiving data using the corresponding strand or strand group…sensor data is wavelength division multiplexed. Wavelength division optical multiplexing assigns each data channel a unique portion of the spectrum. Sufficient spacing is allocated between channels to reduce crosstalk and to allow for manufacturing variability. The data channels can then be transmitted concurrently over a common conduit, such as fiber core 410, without interference. In such embodiments, optical filters or gratings are located along the length of the fiber core 410 and are tuned to demultiplex the appropriate signals and direct them towards the corresponding sensor.” [0059-0060]).
             Regarding Claim 15, the combination of references Millett, Sverdlik, Bengi and Sathyanarayana substantially teach the claim limitations as noted above.
Millett does not explicitly state: wherein the first identifiable feature is at least one of: a maximum diameter, a minimum diameter, or a slope associated with the first data and the second identifiable feature is at least one of: a maximum diameter, a minimum diameter or a slope associated with the second data.
Sathyanarayana in the field of systems and methods of measuring pulse waves using an intravascular device, teaches the identifiable feature is a slope from Eq. 1 [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Millett, Sverdlik, Bengi and Sathyanarayana to have the identifiable features be a slope as taught in Sathyanarayana to be“…used as a direct indicator of vessel pathology or to highlight the vessel for further study or investigation. Also, the pulse wave velocity can serve as an independent component in the space of all features used in tissue characterization. The pulse wave velocity can also be used to determine the value of Young's modulus for region 220” (Sathyanarayana, [0034]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Millett, Sverdlik and Bengi as applied to claims 1 and 9 above, and further in view of Rabben et. al. (“An ultrasound-based method for determining pulse wave velocity in superficial arteries”, Journal of Biomechanics, 2004)(hereinafter, “Rabben”).
Regarding Claim 8, the combination of references Millett, Sverdlik and Bengi substantially teach the claim limitations as noted above.
Millett does not teach: wherein the pulse wave velocity is determined as ' , where dQ is a change in flow during a time interval and dA is a change in a dA cross-sectional area of the vessel during the time interval.
Rubben in the field of ultrasound based pulse wave velocity teaches the mathematical formulation of the estimation of pulse wave velocity (PWV) related to area and flow, equation 6 provides the PWV formula recited in the claim limitations (Section 2. Materials and methods, page 1616).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Millett and Sverdilk to determine the pulse wave velocity with respect to area and flow as taught in Rabben to assess total systemic compliance (Rabben, Section 1. Introduction).
Regarding Claim 16, the combination of references Millett and Sverdlik substantially teach the claim limitations as noted above.
Millett does not teach: wherein the pulse wave velocity is determined as ' , where dQ is a change in flow during a time interval and dA is a change in a dA cross-sectional area of the vessel during the time interval.
Rabben in the field of ultrasound based pulse wave velocity teaches the mathematical formulation of the estimation of pulse wave velocity (PWV) related to area and flow, equation 6 provides the PWV formula recited in the claim limitations (Section 2. Materials and methods, page 1616).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Millett and Sverdilk to determine the pulse wave velocity with respect to area and flow as taught in Rabben to assess total systemic compliance (Rabben, Section 1. Introduction).

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793